653-/5*
                                  ELECTRONIC RECORD




COA #       05-13-01547-CR                       OFFENSE:        19.02


            Timothy Scott Harriman v. The
STYLE:      state ofTexas                        COUNTY:         Dallas

COA DISPOSITION:         AFFIRM                  TRIAL COURT: Criminal District Court No. 5


DATE: 05/04/2015                   Publish: NO   TC CASE #:      F94-01553-ML




                             IN THE COURT OF CRIMINAL APPEALS


          Timothy Scott Harriman v. The State
STYLE:     of Texas                                   CCA#:           &S4
            PfcO S£                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         rtYcjftt/                                    JUDGE:

DATE:     3oL         2.^.    O^/i"                   SIGNED:                          PC:
              7          '
JUDGE:    P<Z.                                        PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD